PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/311,412
Filing Date: 15 Nov 2016
Appellant(s): Flodstrom et al.



__________________
Richard A. Graham, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 18, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 17, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claims 1, 5, 8, and 9 rejected under 35 U.S.C. 103 as being unpatentable over Maeda (EP 1462669) in view of Kazuhiro (JP 2009-203526 machine translation) and Uchida (JP 2005-076679 machine translation).
Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Kazuhiro and Uchida as applied to claim 1, and further in view of Campanari (EP 2660340).
Claims 20-22 under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 2009/0301608) in view of Maeda (EP 1462669) as evidenced by 18CrNiMo7-6 (18CrNiMo7-6. European Steel and Alloy Grades/Numbers SteelNumber. 2008.).
Claim 22 rejected under 35 U.S.C. as being unpatentable over Taniguchi in view of Maeda as evidenced by 18CrNiMo7-6 as applied to claim 21, and further in view of Campanari (EP 2660340).
Claims 1, 2, 8, 9, 11, 18, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Yamamura (JP 2006-038167 machine translation) in view of Maeda (EP 1462669). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamura in view of Maeda as applied to claim 1, and further in view of Kazuhiro (JP 2009-203526 machine translation). 
Claims 1, 18, and 20 are independent.
 (2) Response to Argument
Residual Stress
	Claim 1 line 14 recites “the metal component has residual stresses lower than -300MPa”. As evidenced by Tricard (Tricard. Residual Effects of Finishing Methods. ASM Handbook, Volume 5: Surface Engineering, Cotell, et al., editors, 1994, p 144-151.), negative residual stress values are compressive (pg. 147 “Sign of the Residual Stress”). Therefore, a residual stress of lower than -300 MPa is the same as a compressive residual stress of more than 300 MPa. Tensile residual stresses are the opposite of compressive residual stresses (Tricard Fig. 6) and have positive values.  This interpretation is consistent with and was already presented in the Final Action of 5/17/21 on page 7, first full paragraph.  
	For consistency with the claim language, in this response to arguments negative number residual stresses will be used to indicate compressive residual stress. For example, a compressive stress of not less than 200 MPa in the prior art (Maeda [0010]) will be recited as a residual stress of not more than -200 MPa in the below arguments and responses.
Taniguchi in view of Maeda as evidenced by 18CrNiMo7-6
	Claims 20-22 are rejected over Taniguchi in view of Maeda as evidenced by 18CrNiMo7-6. (Final Rejection mailed 05/17/2021 pages 10-12.) This rejection was acknowledged in the Appeal Brief filed January 18, 2022 on page 2, Section III. Status of the Claims, paragraph 3.  As appellant did not argue this rejection in the Appeal Brief, this rejection should be sustained.
Yamamura in view of Maeda
	Claims 1, 2, 8, 9, 11, 18, and 19 are rejected over Yamamura in view of Maeda. (Final Rejection mailed 05/17/2021 pages 13-16.) This rejection was acknowledged in the Appeal Brief filed January 18, did not argue this rejection in the Appeal Brief, this rejection should be sustained.
Maeda in view of Kazuhiro and Uchida
Claims 1, 5, 8, and 9 are rejected over Maeda in view of Kazuhiro and Uchida. (Final Rejection mailed 05/17/2021 pages 6-9.) This rejection was acknowledged in the Appeal Brief filed January 18, 2022 on page 2, Section III. Status of the Claims, paragraph 1. Appellant argued this rejection in the Appeal Brief. (See pages  5-16 Section V. Arguments.)
In the below response to arguments, the citation of “Appeal Brief” refers to the Appeal Brief filed January 18, 2022.
The appellant argues that the method of claims 1, 18, and 20 would not have been obvious under Maeda in view of Kazuhiro and Uchida (Appeal Brief pg. 5 last paragraph, last sentence).
This argument is not commensurate in scope with the pending rejections. Claims 1, 18, and 20 are independent claims. Claim 1 is rejected over Maeda in view of Kazuhiro and Uchida (see Final Rejection mailed 05/17/2021 pages 6-8). Claims 1 and 18 are rejected over Yamamura in view of Maeda (see Final Rejection mailed 05/17/2021 pages 15-16). Claim 20 is rejected over Taniguchi in view of Maeda as evidenced by 18CrNiMo7-6 (see Final Rejection mailed 05/17/2021 pages 10-11). The below arguments will only be addressed with respect to the rejection of claim 1 under Maeda in view of Kazuhiro and Uchida.
	The appellant argues the rejection re-orders three-step processes (i.e. Maeda [0018]; Kazuhiro [0009]; Uchida [0022]) in combination to render the claimed five-step process obvious, there is no teaching as to why one would perform each of these steps in the claimed order (Appeal Brief pg. 7 last para., pg. 11 para. 1), and a five step process is one permutation of potential processes, such as 4 or 6 or 10 step processes, suggested by the prior art (Appeal Brief pg. 8 para. 1).
	The examiner respectfully disagrees. Appellant’s invention, Maeda, Kazuhiro, and Uchida are analogous art in the same field of endeavor of surface hardening a metal component such as a bearing by enriching a surface with carbon and/or nitrogen to improve fatigue properties (appellant’s specification [002], [0007], [0008], [0011], [0018]; Maeda abstract, [0010], [0011]; Kazuhiro abstract, [0001], [0003]; Uchida abstract, [0007], [0018]). In order for  reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. MPEP 2141.01(a)(I).
	As shown below, there is ample motivation in the prior art to provide the claimed steps in the claimed order: 
Maeda teaches carbonitriding (abstract, [0010], Tables 1, 2) (i.e. step a)), tempering (abstract, [0013], [0018], [0020], [0026], Tables 1, 2) (i.e. step c)), and induction hardening (abstract, [0010], Tables 1, 2) (i.e. step d)). 
Kazuhiro teaches carbonitriding (i.e. step a)), induction hardening (i.e. step d)), and tempering (i.e. step e)) (abstract, [0006]).
Kazuhiro teaches tempering after induction hardening improves rolling fatigue life (Kazuhiro  [0003]). Therefore, it would have been obvious to introduce tempering after the induction hardening in Maeda in accordance with the rejection of record (5/17/21 Final Rejection pg. 7 paras. 3-5).
The rejection of Maeda in view of Kazuhiro is also in view of Uchida. Uchida teaches carbonitriding (i.e. step a)), deep cooling (i.e. quenching) (i.e. step b)), then tempering (i.e. step c)) ([0022]). Therefore, it would have been obvious to introduce tempering after the induction hardening in 
Further, “Expected beneficial results are evidence of obviousness of a claimed invention.” MPEP 716.02(c)(II). Similar to Kazuhiro’s teaching that tempering after induction hardening improves rolling fatigue life (Kazuhiro [0003]), Appellant’s specification recites that tempering after induction hardening counteracts brittleness (Appellant’s specification [0013]), decreases risk of cracking, reduces amount of austenite, lower surface hardness, and reduces compressive residual stresses (i.e. improves rolling fatigue life) (Appellant’s specification [0014]). Also, similar to Uchida’s teaching that deep cooling (i.e. quenching) after carbonitriding improves surface hardness (Uchida [0010]) and controls the amount of retained austenite (Uchida [0016]), Appellant’s specification recites that quenching after carbonitriding changes the surface structure of the metal component, including martensite or bainite (i.e. necessarily also controlling the amount of retained austenite because martensite or bainite structure form from quenching an austenite structure and the part of austenite that does not transform into martensite or bainite is referred to as retained austenite), improving surface hardness (Appellant’s specification [0039]). 
In combining the teachings of Maeda, Kazuhiro, and Uchida the substantially similar steps (i.e. carbonitriding, induction hardening, and tempering) are matched. The combined process of Maeda in view of Kazuhiro and Uchida is carbonitriding (Maeda abstract, [0010], Tables 1, 2; Kazuhiro abstract, [0006]; Uchida [0022]) (i.e. step a)), deep cooling (i.e. quenching) (Uchida [0022]) (i.e. step b)), tempering (Maeda abstract, [0013], [0018], [0020], [0026], Tables 1, 2; Uchida [0022]) (i.e. step c)), induction hardening (Maeda abstract, [0010], Tables 1, 2; Kazuhiro abstract, [0006]) (i.e. step d)), and tempering (Kazuhiro abstract, [0006]) (i.e. step e)). 
comprising the steps of:”. Emphasis added. The transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps, such as processes with more than 5 steps (for example 6 or 10 or more), from the prior art. MPEP 2111.03(I).
	The Appellant argues that carburizing or carbonitriding (step a)), quenching to undergo martensitic or bainitic transformation (step b)), and induction hardening (step d)) result in compressive residual stresses larger than could be expected, where the test values of -600 to -800 MPa (Appellant’s Fig. 10) exceed the maximum value in Maeda of -590 MPa (Appeal Brief pg. 8 para. 2) and Maeda teaches a residual stress of no more than -200 MPa (i.e. compressive residual stress of not less than 200 MPa) (Appeal Brief pg. 9 para. 2). 
	In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., residual stresses in the range of -600 to -800 MPa after steps a, b, and d) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claimed residual stress is lower than -300 MPa after steps a, b, c, d, and e (claim 1 lines 14-15).
	Appellant’s specification recites that Fig. 10 shows the effect of carbonitriding in the surface enrichment step a) ([0058]), where the residual stress at a depth of 0 to 0.5mm (500 um) ranges from approximately -530 to -800 MPa (Fig. 10). Maeda teaches an overlapping residual stress of no more than -200 MPa (i.e. compressive residual stress of not less than 200 MPa) (Maeda [0011]) with inventive examples ranging from   -200 to -590 MPa (i.e. compressive residual stress of 200 to 590 MPa) (Tables 1, 2). The teachings in Maeda overlap with both the values in appellant’s Fig. 10 (i.e. from approximately prima facie case of obviousness exists. MPEP 2144.05(I). 
Further, according to Appellant’s specification the method of the invention is step a) enriching the at least one part of a surface of a metal component with carbon and/or nitrogen, then b) induction hardening ([0038]). The data presented in Fig. 10 is not commensurate in scope with the claimed process because it does not appear to include the additional optional process steps of quenching or cooling (step b)), tempering (step c)), and tempering (step e)) (Appellant’s specification [0039]-[0044]). 
The Appellant argues the claimed process produces new, unexpected, and surprising results of a high residual stress after final tempering (step e)), which reduces the amount of compressive residual stress and decreases the risk of cracking (Appeal Brief pg. 8 last para., pg. 9 para. 2, pg. 10 para. 3, pg. 12 para. 3, pg. 13).
Evidence to support the above allegation that the claimed residual stress is new, unexpected, and surprising over the teachings of the prior art has not been presented. MPEP 716.02(b). The prior art teaches a process that renders the claimed process obvious (i.e. Maeda steps a, c, d, abstract, [0010], [0013], [0018], [0020], [0026], Tables 1, 2; Kazuhiro step e, abstract, [0006]; Uchida step b, [0022]), such that the claimed residual stress naturally flows from the combination of references. “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” MPEP 2141(I).  
Further, Kazuhiro teaches tempering after enrichment and induction hardening (i.e. final tempering) improves rolling fatigue life (Kazuhiro [0003]). In response to Appellant's argument that final tempering reduces the amount of residual stress and decreases the risk of cracking (i.e. improves rolling fatigue life), the fact that Appellant has recognized another advantage which would flow naturally from Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	The Appellant argues a person of ordinary skill in the art would not have performed Uchida’s process followed by Kazuhiro’s process (Appeal Brief pg. 9 para. 3).
The examiner respectfully disagrees. The rejection combines the processes of Kazuhiro and Uchida, matching substantially similar processes, such as carbonitriding.
Kazuhiro and Uchida are analogous art in the same field of endeavor of surface hardening a metal component such as a bearing by enriching a surface with carbon and/or nitrogen to improve fatigue properties (Kazuhiro abstract, [0001], [0003]; Uchida abstract, [0007], [0018]). In order for  reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. MPEP 2141.01(a)(I).
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is based on Maeda in view of Kazuhiro and Uchida. In the rejection substantially similar process steps of Maeda, Uchida, and Kazuhiro are matched to determine the obviousness of the process of the prior art. Therefore, the combined process includes carbonitriding (Maeda abstract, [0010], Tables 1, 2; Kazuhiro [0009]; Uchida [0022]; step a)), deep cooling (i.e. quenching) (Uchida [0022]; step b)), tempering (Maeda abstract, [0013], [0018], [0020], [0026], Tables 1, 2; Uchida [0022]; step c))), induction hardening (Maeda abstract, [0010], Tables 1, 2; Kazuhiro [0009]; step d)), and tempering (Kazuhiro [0009]; step e)). Tempering after surface enrichment and induction hardening improves rolling fatigue life (Kazuhiro [0002], [0003], [0009]). Deep cooling (i.e. quenching) after 
	The Appellant argues a person of ordinary skill in the art would not have followed, preceded, or comingled Uchida’s process  with Maeda’s (Appeal Brief pg. 9 para. 3).
	The examiner respectfully disagrees. The rejection combines (i.e. comingles) the processes of Maeda  and Uchida, matching substantially similar processes, such as carbonitriding.
Maeda and Uchida are analogous art in the same field of endeavor of surface hardening a metal component such as a bearing by enriching a surface with carbon and/or nitrogen to improve fatigue properties (Maeda abstract, [0010], [0011]; Uchida abstract, [0007], [0018]). In order for  reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. MPEP 2141.01(a)(I).
The rejection of Maeda and Uchida is based on matching substantially similar process steps. Uchida teaches carbonitriding, deep cooling, and tempering (Uchida [0022]). Maeda teaches carbonitriding, tempering, and induction hardening (Maeda abstract, [0010], [0013], [0018], [0020], [0026], Tables 1, 2). Therefore, the combination of Maeda and Uchida includes carbonitriding (Uchida [0022]; Maeda abstract, [0010], Tables 1, 2), deep cooling (Uchida [0022]), tempering (Uchida [0022]; Maeda abstract, [0013], [0018], [0020], [0026], Tables 1, 2), and induction hardening (Maeda abstract, [0010], Tables 1, 2). Deep cooling (i.e. quenching) after carbonitriding improves surface hardness (Uchida [0010]) and controls the amount of retained austenite produced (i.e. this necessarily also controls the amount of martensite and/or bainite that is produced) (Uchida [0016]). (See 5/17/21 Final Rejection pgs. 7-8).
The Appellant argues Kazuhiro teaches carbonitriding, induction hardening, then tempering, Uchida teaches carbonitriding, quenching, and tempering, and Kazuhiro and Uchida are both silent to residual stresses lower than -300 MPa at a depth of 0 to 0.5 mm below the surface (Appeal Brief para. spanning pgs. 9-10).
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is based on the combination of Maeda (carbonitriding, tempering, and induction hardening; abstract, [0006], [0007], [0010], [0013], [0018], [0020], [0026], Tables 1, 2) in view of Kazuhiro (enrichment, induction hardening, and tempering; abstract, [0003], [0006]) and Uchida (carbonitriding and deep cooling; [0022]), which renders the claimed process obvious, including compressive stress in the surface layer (Maeda [0011], [0036], Tables 1, 2). The process of the prior art is substantially similar to that claimed, such that it appears properties of the product of the prior art are substantially similar, including the claimed compressive residual stress at a depth of 0 to 0.5 mm below the surface of the metal component.  “The combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” MPEP 2141(I).
	The Appellant argues adding steps teaches away from Maeda’s goal of lowering costs (Maeda [0009]) because additional steps increase the cost (Appeal Brief para. spanning pgs. 11-12).
	The examiner respectfully disagrees.  In Maeda [0009] recites “An object of this invention is to provide inexpensive rolling bearings which can be used stably for a long time”. Emphasis added. A goal of Maeda is to produce a bearing that can be used stable for a long time (i.e. has an increased service life). Tempering after induction hardening improves rolling fatigue life (i.e. increases service life) (Kazuhiro abstract, [0003], [0006]). Deep cooling after carbonitriding improves surface hardness and 
The Appellant argues impermissible hindsight reasoning, that there is no motivation to combine Uchida and Kazuhiro with Maeda because Maeda has a goal of minimizing cost, and there is no motivation of taking the steps of the prior art to form a specifically ordered five-step process (Appeal Brief pg. 14 para. 1).
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As previously discussed, Maeda, Kazuhiro, and Uchida are analogous art that are all in the same field of endeavor of surface hardening a metal component such as a bearing by enriching a surface with carbon and/or nitrogen to improve fatigue properties (appellant’s specification [002], [0007], [0008], [0011], [0018]; Maeda abstract, [0010], [0011]; Kazuhiro abstract, [0001], [0003]; Uchida abstract, [0007], [0018]). The addition of the process steps of tempering (Kazuhiro [0006]) and deep cooling (Uchida [0022]) increase the service life of the component (Kazuhiro ; Uchida), allowing the bearing to be used stably for a long time (Maeda [0009]).The combination of Maeda in view of Kazuhiro and Uchida is based on the combination of process steps that are substantially similar of carbonitriding (Maeda abstract, [0010], Tables 1, 2; Kazuhiro abstract, [0006]; Uchida [0022]) (i.e. step a)), deep cooling (i.e. quenching) (Uchida [0022]) (i.e. step b)), tempering (Maeda abstract, [0013], [0018], [0020], [0026], 
	The Appellant argues Maeda is dated 2003, Kazuhiro is dated 2008, and Uchida is dated 2003, and there are no disclosures between 2008 and 2016 and no disclosure of a combination of Maeda and Uchida from 2003-2008, such that none of the cited references teach tempering between quenching or cooling and induction hardening and motivation to produce an ordered five-step surface hardening process (Appeal Brief para. spanning pgs. 14-15).
In response to Appellant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
	The Appellant argues Maeda teaches away from tempering after quenching because quenching increases the hardness of the metal component and Maeda states if high-temperature temper is carried out between carbonitriding and induction hardening, the entire bearing rings will have low hardness when tempered, so that it is possible to further increase the compressive stress in the surface layer impart by subsequent induction hardening (Maeda [0013]), where quenching increases hardness (Appeal Brief para. spanning pgs. 15-16).
	The examiner respectfully disagrees. The process of Maeda in view of Kazuhiro and Uchida teaches carbonitriding (Maeda abstract, [0010], Tables 1, 2; Kazuhiro abstract, [0006]; Uchida [0022]), deep cooling (i.e. quenching) (Uchida [0022]), then tempering (Maeda abstract, [0013], [0018], [0020], [0026], Tables 1, 2; Uchida [0022]). Maeda teaches that tempering between carbonitriding and induction hardening increases compressive stress in the surface layer (Maeda [0013]). Tempering occurs after deep cooling (i.e. quenching). The process of deep cooling (i.e. quenching) after carbonitriding 
Conclusion
	In conclusion, the analogous prior art teaches a method comprising all 5 claimed steps (i.e. a, b, c, d, and e) (Maeda abstract, [0006], [0007], [0010], [0013], [0018], [0020], [0025], [0026], Tables 1, 2; Kazuhiro abstract, [0006]; Uchida [0022]) based on matching substantially similar processes in the prior art, resulting in a residual stress of no more than -200 MPa (Maeda [0011], [0036], Tables 1, 2), which overlaps with the . Evidence establishing the criticality of the claimed residual stress of lower than -300 MPa has not been presented. 
	Therefore, for the above stated reasons Maeda in view of Kazuhiro and Uchida render the method for surface hardening as recited in claim 1 obvious, such that the rejection should be sustained.











Respectfully submitted,
/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        
Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735    

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                           

                                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.